Exhibit 10.1


--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of March 6, 2015
among
ACAS FUNDING I, LLC,
as Borrower,
THE LENDER PARTIES HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent
and
The Other Lender Parties Hereto


BANK OF AMERICA MERRILL LYNCH,
as
Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------






i
        

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Section    Page



ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1


1.01
Defined Terms.
1


1.02
Other Interpretive Provisions.
22


1.03
Accounting Terms.
23


1.04
Rounding.
23


1.05
[Reserved].
23


1.06
[Reserved].
23


1.07
Times of Day.
23


1.08
Business Day Convention.
24


 
 
 
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
24


2.01
Committed Loans.
24


2.02
Borrowings, Conversions and Continuations of Committed Loans.
24


2.03
Prepayments.
26


2.04
Termination or Reduction of Commitments.
26


2.05
Repayment of Loans.
27


2.06
Interest.
27


2.07
Fees.
28


2.08
Computation of Interest and Fees.
29


2.09
Evidence of Debt.
29


2.10
Payments Generally; Administrative Agent’s Clawback.
29


2.11
Sharing of Payments by Lenders.
31


2.12
Defaulting Lenders.
32


 
 
 
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
33


3.01
Taxes.
33


3.02
Illegality.
38


3.03
Inability to Determine Rates.
38


3.04
Increased Costs; Reserves on Eurocurrency Rate Loans.
39


3.05
Compensation for Losses.
41


3.06
Mitigation Obligations; Replacement of Lenders.
41


3.07
Survival.
42


 
 
 
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
42


4.01
Conditions of Initial Credit Extension.
42


4.02
Conditions to all Credit Extensions.
44


 
 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES
46


5.01
Existence, Qualification and Power.
46


5.02
Authorization; No Contravention.
46


5.03
Governmental Authorization; Other Consents.
46


5.04
Binding Effect.
46


5.05
Financial Statements; No Material Adverse Effect.
47


5.06
Litigation.
47




i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Section    Page



5.07
No Default.
47


5.08
Liens.
48


5.09
Taxes.
48


5.10
ERISA Matters.
48


5.11
Equity Interests.
48


5.12
Margin Regulations; Investment Company Act.
48


5.13
Disclosure.
49


5.14
Compliance with Laws.
49


5.15
Taxpayer Identification Number; Other Identifying Information.
49


5.16
OFAC.
49


 
 
 
ARTICLE VI. AFFIRMATIVE COVENANTS
50


6.01
Financial Statements.
50


6.02
Certificates; Other Information.
51


6.03
Notices.
53


6.04
Payment of Obligations.
53


6.05
Preservation of Existence, Etc.
53


6.06
[RESERVED].
54


6.07
Further Assurances.
54


6.08
Compliance with Laws.
54


6.09
Books and Records.
54


6.10
Inspection Rights.
54


6.11
Use of Proceeds.
54


6.12
Approvals and Authorizations.
55


6.13
Special Purpose Entity Requirements.
55


6.14
Security Interest.
55


6.15
ERISA Matters.
55


 
 
 
ARTICLE VII. NEGATIVE COVENANTS
55


7.01
Liens.
55


7.02
Investments.
55


7.03
Indebtedness; Bank Accounts.
55


7.04
Fundamental Changes.
55


7.05
Sale of Collateral Assets.
56


7.06
Restricted Payments.
56


7.07
Transactions with Affiliates.
56


7.08
Burdensome Agreements.
56


7.09
Use of Proceeds.
56


7.10
Sanctions.
57


7.11
Special Purpose Entity Requirements.
57


7.12
Investment Advisory Agreement and Sale Agreement Amendment.
57


7.13
ERISA.
57


 
 
 
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
58




ii
        

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Section    Page



8.01
Events of Default.
58


8.02
Remedies Upon Event of Default.
59


8.03
Application of Funds.
60


 
 
 
ARTICLE IX. ADMINISTRATIVE AGENT
60


9.01
Appointment and Authority.
60


9.02
Rights as a Lender.
61


9.03
Exculpatory Provisions.
61


9.04
Reliance by Administrative Agent.
62


9.05
Delegation of Duties.
62


9.06
Resignation of Administrative Agent.
63


9.07
Non-Reliance on Administrative Agent and Other Lenders.
64


9.08
No Other Duties, Etc.
64


9.09
Administrative Agent May File Proofs of Claim.
64


9.10
Collateral Matters.
65


 
 
 
ARTICLE X. MISCELLANEOUS
65


10.01
Amendments, Etc.
65


10.02
Notices; Effectiveness; Electronic Communication.
66


10.03
No Waiver; Cumulative Remedies; Enforcement.
69


10.04
Expenses; Indemnity; Damage Waiver.
69


10.05
Payments Set Aside.
71


10.06
Successors and Assigns.
72


10.07
Treatment of Certain Information; Confidentiality.
76


10.08
Right of Setoff.
77


10.09
Interest Rate Limitation.
78


10.10
Counterparts; Integration; Effectiveness.
78


10.11
Survival of Representations and Warranties.
78


10.12
Severability.
79


10.13
Replacement of Lenders.
79


10.14
Governing Law; Jurisdiction; Etc.
80


10.15
Waiver of Jury Trial.
81


10.16
No Advisory or Fiduciary Responsibility.
81


10.17
Electronic Execution of Assignments and Certain Other Documents.
82


10.18
USA PATRIOT Act.
82


10.19
Compliance with Laws.
82


10.20
Non-Recourse Obligations; No Petition.
82


10.21
Time of the Essence.
83


10.22
Judgment Currency.
83








iii
        

--------------------------------------------------------------------------------




SCHEDULES
2.01    Commitments and Applicable Percentages
5.15
Taxpayer Identification Number; Other Identifying Information

10.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
Form of
A    Committed Loan Notice
B    Note
C-1    Assignment and Assumption
C-2    Administrative Questionnaire
D-1    Compliance Certificate (Borrower Parent)
D-2    Compliance Certificate (Borrower)
E    U.S. Tax Compliance Certificates
ANNEXES
A    Advance Rates
B    Eligibility and Portfolio Criteria
C    Definitions Relating to Collateral Assets
D    Special Purpose Entity Requirements







iv

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
March 6, 2015 (the “Second Closing Date”), among ACAS Funding I, LLC, a Delaware
limited liability company (the “Company” or the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”) and BANK OF AMERICA, N.A., as Administrative Agent.
The Company has requested that the Lenders provide a revolving credit facility
(the “Facility”), and the Lenders are willing to do so on the terms and
conditions set forth herein.
The Company, the Lenders and the Adminstrative Agent, being the parties to the
Credit Agreement dated as of June 27, 2014 (the “Original Agreement”), have
agreed pursuant to Section 10.01 of the Original Agreement to amend and restate
the Original Agreement as set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Additional Current Pay Criteria” has the meaning specified in Annex C.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C‑2 or any other form approved by the
Administrative Agent.
“Advance Rate” means a percentage applicable to each Collateral Asset as
specified in Annex A under the caption "Advance Rate”.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.

1    

--------------------------------------------------------------------------------




“Aggregate Market Value” has the meaning specified in Annex C.
“Agreement” means this Credit Agreement.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.12. If the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments by any Lender. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means a per annum rate equal to 1.60%.
“Approved Dealer” has the meaning specified in Annex C.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Bank of America, an affiliate of Merrill Lynch, Pierce, Fenner
& Smith Incorporated, in its capacity as sole lead arranger and sole book
manager.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Audited Financial Statements” means, for any fiscal year, the audited
consolidated balance sheet of the Borrower Parent for such fiscal year ended
December 31, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Borrower Parent,
including the notes thereto.
“Availability Period” means the period (i) beginning on the Closing Date and
(ii) ending on the earlier of (A) any date on which an Event of Default has
occurred or (B) the date that is 30 days prior to the Maturity Date.
“Bank Loan” has the meaning specified in Annex C.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in effect for
such day and (c) the Eurocurrency Rate based on 1-month LIBOR plus 1%.

2    

--------------------------------------------------------------------------------




“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Certification” means with respect to any request for a Loan or any
release of funds or substitution of assets with respect to the Collateral
Account, a certification of the Investment Adviser on behalf of the Borrower
stating that after giving effect to such Loan, release of funds or substitution:
(A) (i) no Borrowing Base Deficiency will exist, and (ii) no Default would occur
or be continuing, in each case based on the most recent Borrowing Base
determination; and (B) in the case of any Loan, the proceeds of such Loan will
be used solely for Permitted Uses and, in the case that such proceeds will be
used to purchase an Eligible Collateral Asset, no Borrowing Base Deficiency
would exist after giving effect to such purchase on a pro forma basis.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Parent” means American Capital, Ltd. or any Replacement Borrower
Parent.
“Borrowing” means a Committed Borrowing.
“Borrowing Base” has the meaning specified in Annex C.
“Borrowing Base Deficiency” has the meaning specified in Annex C.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located (which
is initially North Carolina) or New York, New York and, if such day relates to
any interest rate settings as to a Eurocurrency Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day.
“Cash” has the meaning specified in Annex C.
“Cash Equivalents” has the meaning specified in Annex C.
“Change in Investment Adviser” means:
(i) (A) the Investment Adviser ceases to be responsible for the portfolio
management of the Borrower, including, without limitation, ceasing to be
substantially involved in directing the investment decisions of the Borrower or
(B) solely in the case that the Borrower Parent is a Replacement Borrower
Parent, the Investment Adviser or an Affiliate of the Investment Adviser ceases
to be responsible for the portfolio management of the Borrower Parent including,
without limitation, ceasing to be substantially involved in directing the
investment decisions of the Borrower Parent;

3    

--------------------------------------------------------------------------------




(ii) the Investment Adviser (A) ceases to be an Affiliate of Investment Adviser
Parent or (B) without the consent of the Administrative Agent and the Required
Lenders, ceases to be an Affiliate of Borrower Parent, in each case including
without limitation by merger or consolidation or sale or transfer all or
substantially all of its business to any individual or entity; or
(iii) (A) the Investment Adviser becomes insolvent, or fails to pay its debts as
they become due or admits in writing its inability to pay its debts as they
become due or (B) the Investment Adviser (w) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; (x) or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or (y) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of the Investment Adviser or its Affiliates and the appointment continues
undischarged or unstayed for 60 calendar days; or (z) any proceeding under any
Debtor Relief Law relating to the Investment Adviser or to all or any material
part of its property is instituted without the consent of the Investment Adviser
or its Affiliates and continues undismissed or unstayed for 60 calendar days, or
an order for relief is entered in any such proceeding.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Closing Date” means June 27, 2014.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” shall have the meaning specified in the Security Agreement.
“Collateral Account” shall have the meaning specified in the Collateral
Administration Agreement.
“Collateral Administration Agreement” means the Collateral Administration
Agreement between the Administrative Agent, the Company and the Collateral
Administrator, dated as of the Closing Date (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time).

4    

--------------------------------------------------------------------------------




“Collateral Administrator” means Deutsche Bank Trust Company Americas and any
successor thereto as collateral administrator under the Collateral
Administration Agreement.
“Collateral Asset” has the meaning specified in Annex C.
“Collateral Dispute Notice” has the meaning specified in Annex C.
“Collateral Value Condition” means a decline in the Net Asset Value due to a
change in the Current Market Values of one or more Collateral Assets, or an
adverse change in general market conditions.
“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Commitment Fee Amount” means for
(i) any Commitment Fee Period ending on or prior to the six month anniversary of
the Second Closing Date, the sum of (i) (A) 1.60% times (B) the greater of (x)
zero and (y) $375 million minus the average daily Outstanding Amount during the
relevant Commitment Fee Period times (C) the actual number of days in the
relevant Commitment Fee Period divided by 360 plus (ii) (A) 0.75% times (B) the
lesser of (x) $375 million and (y) the average daily Unused Amount during the
relevant Commitment Fee Period (assuming solely for this purpose, that the
Aggregate Commitment is $750,000,000 at all times during such Commitment Fee
Period) times (C) the actual number of days in the relevant Commitment Fee
Period divided by 360, in each case subject to adjustment as provided in Section
2.12; and
(ii)  any Commitment Fee Period ending after the six month anniversary of the
Second Closing Date, the sum of (i) (A) 1.60% times (B) the greater of (x) zero
and (y) $750 million minus the average daily Outstanding Amount during the
relevant Commitment Fee Period times (C) the actual number of days in the
relevant Commitment Fee Period divided by 360 plus (ii) (A) 0.75% times (B) the
lesser of (x) $500 million and (y) the average daily Unused Amount during the
relevant Commitment Fee Period times (C) the actual number of days in the
relevant Commitment Fee Period divided by 360, in each case subject to
adjustment as provided in Section 2.12
“Commitment Fee Period” means each period commencing on (and including) the last
Business Day of March, June, September or December as applicable and ending on
(but excluding) the next following last Business Day of June, September,
December or March, as applicable; except that the first Commitment Fee Period
shall commence on the date that is three months after the Closing Date, and the
last Commitment Fee Period shall end on, but exclude, the last day of the
Availability Period.

5    

--------------------------------------------------------------------------------




“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans or Base Rate Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1 or Exhibit D-2.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means a Borrowing.
“Credit Trigger” means any of the following: (i) a Regulatory Event with respect
to any Key Personnel, Investment Adviser or Investment Adviser Parent, (ii) a
Change in Investment Adviser, (iii) a Key Personnel Event or (iv) the Net Asset
Value is less than (A) $50,000,000 on any date on or after the date of the
initial Credit Extension hereunder and prior to the six month anniversary of the
Closing Date, (B) $125,000,000 on any date during the period from and including
December 27, 2014, to but excluding the Second Closing Date, (C) $175,000,000 on
any date during the period from and including the Second Closing Date to and
including the six month anniversary of the Second Closing Date or (D)
$215,000,000 on any date after the six month anniversary of the Second Closing
Date and such Net Asset Value deficiency is not cured within 3 days following
notice thereof to the Borrower by the Administrative Agent.
“Current Market Price” has the meaning specified in Annex C.
“Current Market Value” has the meaning specified in Annex C.
“Current Market Value Percentage” has the meaning specified in Annex C.
“Current Pay Obligation” has the meaning specified in Annex C.

6    

--------------------------------------------------------------------------------




“Debtor Relief Laws” has the meaning specified in Annex C.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means, with respect to the Obligations, an interest rate equal to
the Prime Rate + 2.00%.
“Defaulted Obligation” has the meaning specified in Annex C.
“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Company and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.12(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company and each
other Lender promptly following such determination.

7    

--------------------------------------------------------------------------------




“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction; it being agreed that
in no event shall the United States of America be a Designated Jurisdiction.
“DIP Loan” has the meaning specified in Annex C.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Lender” has the meaning specified in Section 10.06(b)(v).
“Disqualified Participation” has the meaning specified in Annex C.
“Distressed Exchange Offer” has the meaning specified in Annex C.
“Dollar”, “USD” and “$” have the meaning specified in Annex C.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the current
spot rate determined by the Administrative Agent in a commercially reasonable
manner.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Collateral Asset” has the meaning specified in Annex C.
“Eligible Collateral Asset Information” has the meaning specified in the
Collateral Administration Agreement.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

8    

--------------------------------------------------------------------------------




“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“Eurocurrency Rate” means:
(a)    With respect to any Eurocurrency Rate Loan, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection with any
rate set forth in this definition, the approved rate shall be applied to the
applicable Interest Period in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Affiliate” means an Excluded Horizontal Affiliate or Excluded Managed
Fund.
“Excluded Horizontal Affiliate” means with respect to Affiliates of the Company,
any Person which is an Affiliate solely because such Person is owned or
controlled by American Capital Ltd., except that the Investment Adviser,
Investment Adviser Parent, Borrower Parent, the Borrower or any other direct or
indirect subsidiary of Borrower Parent shall not be Excluded Horizontal
Affiliates.
“Excluded Managed Fund” means with respect to Affiliates of the Company, any
Person which is an Affiliate solely because such Person is a managed fund
managed by Investment Adviser or its Affiliates, except that the Investment
Adviser, Investment Adviser Parent, Borrower Parent, the Borrower or any other
direct or indirect subsidiary of Borrower Parent shall not be Excluded Managed
Funds.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes,

9    

--------------------------------------------------------------------------------




in each case, (i) imposed as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.
“Facility” has the meaning specified in the recitals hereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
implementing the foregoing (including any legislation, rules or practices
adopted pursuant to such intergovernmental agreements).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means each of the First Fee Letter and the Second Fee Letter.
“First Fee Letter” means the letter agreement, dated as of the Closing Date,
between the Company and the Administrative Agent.
“First Lien Bank Loan” has the meaning specified in Annex C.
“Fitch” has the meaning specified in Annex C.
“Fitch Rating” has the meaning specified in Annex C.
“Foreign Lender” means, a Recipient that is not a U.S. Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

10    

--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, without duplication of amounts, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

11    

--------------------------------------------------------------------------------




(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than accounts payable in the ordinary course of
business, provided that the aggregate of any such amounts due and payable at any
time shall not exceed $100,000);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
(h)    any Swap Contract under which the Swap Termination Value thereof with
respect to Borrower could be less than zero as of any date during the term of
such Swap Contract, regardless of the actual Swap Termination Value as of any
date; and
(i)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Indictment Event” has the meaning specified in the definition of “Regulatory
Event”.
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment

12    

--------------------------------------------------------------------------------




Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one week, two weeks
or one, three or six months thereafter (in each case, subject to availability),
as selected by the Company in its Committed Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Investment Adviser” means American Capital Leveraged Finance Management, LLC
(including any successor to the Investment Adviser by reason of an internal
restructuring or other internal reorganization and which is controlled and
managed by substantially the same individuals that are currently involved in the
day-to-day operations of the Investment Adviser as of the Closing Date).
“Investment Adviser Parent” means American Capital Asset Management, LLC or
(without prejudice to the provisions relating to a Change in Investment Adviser)
any successor in interest thereto that controls, directly or indirectly, the
Investment Adviser.
“Investment Advisory Agreement” means the Investment Advisory Agreement dated as
of the Closing Date between the Investment Adviser and the Borrower.
“IRS” means the United States Internal Revenue Service.
“JPM Facility Documents” has the meaning specified in Annex C.
“Key Personnel” means each of Mark Pelletier, Michael Cerullo, Dana Dratch,
William Weiss, and Juan Miguel Estela and any individuals approved by the
Administrative Agent in its reasonable discretion as replacement key personnel
for purposes of this definition.
“Key Personnel Event” means that on any date there are not at least 2 of the Key
Personnel responsible for the portfolio management of the Borrower, such
responsibility to include, without limitation, being substantially involved in
directing the investment decisions of the Borrower

13    

--------------------------------------------------------------------------------




(whether such services are provided directly or indirectly through the
Investment Adviser) and such condition exists for 45 consecutive days after such
date.
“Laws” has the meaning specified in Annex C.
“Lenders” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Lien Burdened Counterparty” has the meaning specified in Annex C.
“Lien Release Confirmation” has the meaning specified in Annex C.
“Limited Liability Company Agreement” means the Limited Liability Company
Agreement of the Company dated as of June 23, 2014 including any permitted
amendments thereto from time to time.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.
“Loan Documents” means this Agreement, the Security Agreement, the Collateral
Administration Agreement, each Assignment and Assumption, each Note and each Fee
Letter.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Makewhole Fee” has the meaning specified in Section 2.07(b).
“Markit” has the meaning specified in Annex C.
“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding), a materially adverse effect on (a)
the financial condition or operations of the Borrower, (b) the legality,
validity or enforceability of any of the Loan Documents, (c) the right or
ability of the Borrower to perform any of its obligations under any of the Loan
Documents, or (d) the rights

14    

--------------------------------------------------------------------------------




or remedies of the Lender under any of the Loan Documents or of the Borrower
under the Collateral Assets.
“Maturity Date” means the second anniversary of the Second Closing Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next following Business Day.
“Moody’s” has the meaning specified in Annex C.
“Moody’s Rating” has the meaning specified in Annex C.
“Non-Qualifying Assets” has the meaning specified in Annex C.
“Net Asset Value” means an amount equal to the excess of (i) (A) the aggregate
of the Current Market Values of each Collateral Asset which is a First Lien Bank
Loan, Second Lien Bank Loan, Senior Secured Bond or Senior Unsecured Bond
(whether or not meeting the Eligibility Criteria and whether or not included in
the Borrowing Base) (excluding, for the avoidance of doubt, Cash and Cash
Equivalents) plus (B) the par value of all Cash and Cash Equivalents owned by
the Borrower over (ii) the sum of the Total Outstandings and other Indebtedness
of the Borrower, in each case expressed as a Dollar Equivalent if applicable.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of a majority of Lenders or
all Lenders or all affected Lenders in accordance with the terms of Section
10.01 and (ii) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.
“Obligations” has the meaning specified in Annex C.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Offer” has the meaning specified in Annex C.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable

15    

--------------------------------------------------------------------------------




Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Unconfirmed Released Asset” has the meaning specified in Annex C.
“Outstanding Amount” means, with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date.
“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, in accordance
with banking industry rules on interbank compensation.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by Laws, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith, (c) Liens in favor of the
Administrative Agent or any Lender granted pursuant to or by any Loan Document
and (d) a Permitted Collateral Administrator Lien (as defined in the Collateral
Administration Agreement). Notwithstanding the preceding sentence, no Lien for
any Indebtedness other than the Obligations will be a Permitted Lien.
“Permitted Net Interest Amount” for any year means an amount reasonably
demonstrated by the Borrower and confirmed by the Administrative Agent (such
confirmation not to be

16    

--------------------------------------------------------------------------------




unreasonably withheld or delayed) not to exceed the amount of taxable income
attributed to Borrower’s assets as determined by the Code (less any other
distributions from Borrower to Borrower Parent during such year, except
distributions permitted under clause (iv) of Permitted Uses).
“Permitted Reorganization” means the spin off or other transfer by Borrower
Parent of all of the Equity Interests in the Borrower to another Person, subject
to the following conditions:
(i)    The Replacement Borrower Parent is managed by the Investment Adviser or
an Affiliate thereof;
(ii)    Borrower confirms in writing to the Administrative Agent the
representations and warranties with respect to Borrower Parent set forth in
Article V, apply to Replacement Borrower Parent mutatis mutandis, as of the date
of the Permitted Reorganization (except that the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished by Replacement Borrower Parent);
(iii)    Replacement Borrower Parent delivers to the Administrative Agent true
sale and nonconsolidation opinions substantially the same as the opinions of
counsel rendered in connection with the Closing, including certifications,
representations and warranties from Replacement Borrower Parent substantially
the same as any certifications, representations or warranties made by American
Capital, Ltd. in connection with such opinions;
(iv)    Replacement Borrower Parent and the Borrower enter into a Replacement
Sale Agreement; and
(v)     The Administrative Agent and Required Lenders consent to such
reorganization.
Following any Permitted Reorganization, American Capital, Ltd. and its
Affiliates and any other former Borrower Parent and its Affiliates will be
deemed to be Affiliates of the Company for purposes of Section 7.07.
“Permitted Uses” means (i) the purchase or acquisition of assets certified by
the Borrower to be Eligible Collateral Assets at the time of purchase or
acquisition, provided that for the purposes of making such certifications, the
Borrower may rely upon its good faith expectation as to (1) the Relevant Obligor
Domicile or Current Market Value that will be determined by the Administrative
Agent in relation to the relevant Collateral Asset and (2) solely in relation to
Collateral Assets being acquired by Borrower at the initial issuance or funding
thereof, (A) the availability of data with respect to such Collateral Asset from
the applicable Pricing Source or (B) the number of pricing quotes available to
the Administrative Agent from Approved Dealers in respect of such Collateral
Asset; (ii) the payment of Taxes, fees or other expenses of Borrower to maintain
its legal existence; (iii) payment of investment management fees (if any)
pursuant to the Investment Advisory Agreement; (iv) distributions to Borrower
Parent that will be used solely to pay overhead expenses (not to exceed $500,000
per year); (v) distributions to Borrower Parent that will be used to make
payment of dividends required to be paid by Borrower Parent in order to maintain
its status as a “regulated investment company” pursuant to and in accordance
with the Code, in an amount not to

17    

--------------------------------------------------------------------------------




exceed the Permitted Net Interest Amount in any year; (vi) solely with respect
to (1) the initial Credit Extension, the payment of any amounts due under the
First Fee Letter and (2) the first Credit Extension after the Second Closing
Date, the payment of any amounts due under the Second Fee Letter; and (v)
subject to Section 7.06, other distributions to the Borrower Parent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan” within the meaning of Section
3(2) of ERISA that is subject to Title IV of ERISA or Section 4975 of the Code.
“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) to which Section 4975 of the Code applies, or
(iii) non-US, church or governmental plan subject to non-US, federal, state or
local laws, rules or regulations substantially similar to Title I of ERISA or
Section 4975 of the Code.
“Platform” has the meaning specified in Section 6.02.
“Pricing Source” has the meaning specified in Annex C.
“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Public Lender” has the meaning specified in Section 6.02.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Recipient” means the Administrative Agent and any Lender, as applicable.
“Register” has the meaning specified in Section 10.06(c).
“Registered” has the meaning specified in Annex C.
“Regulatory Event” means with respect to any Person (i) the issuance to such
Person of an injunction or administrative order to cease and desist from causing
any violations, including, without limitation, any future violations of
securities laws; (ii) suspension of such Person from association with any broker
or dealer, investment company or investment adviser for a period of one year or

18    

--------------------------------------------------------------------------------




more; (iii) a final finding by a court or regulator, including a self-regulatory
organization, with respect to the making of a materially false statement or
omission by such person; or (iv) the issuance with respect to such Person of a
criminal indictment with respect to a felony related to or having a material
adverse effect on such Person’s business of providing investment management
services (an “Indictment Event”); provided that any indictment arising from
practices that have become the subject of contemporaneous actions against
multiple (i.e., three or more) unaffiliated investment advisers shall not
constitute an Indictment Event for purposes of this clause (iv) unless (x) such
indictment otherwise meets the requirements of this clause and (y) either (I)
such indictment is an indictment of any Key Personnel or (II) more than 30 days
have expired since the commencement of such indictment during which period such
Person has failed to cure such indictment.  For purposes of the foregoing
subclause (y), an indictment against no more than two such officers or employees
(other than Key Personnel) of a corporate Person will be deemed to be cured if
such Person removes responsibility for the management of the Collateral Assets
from such officers or employees of such Person that are the subject of the
applicable indictment within such 30-day period.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Affiliate” means any Affiliate of Borrower Parent other than (i) an
Excluded Managed Fund and (ii) a special purpose entity subsidiary of Borrower
Parent (a) which is subject to requirements substantially the same as the
Special Purpose Entity Requirements (including the relevant provisions of the
Limited Liability Company Agreement) in relation to the Borrower Parent and
Borrower Parent’s Affiliates, (b) which is subject to requirements substantially
the same as those applicable under the Sale Agreement or Replacement Sale
Agreement for any purchases of financial assets by such special purpose entity
from Borrower Parent or Borrower Parent’s Affiliates and (c) for which true sale
and nonconsolidation opinions substantially the same as the opinions of counsel
rendered in connection with the Loan Documents have been rendered in connection
with purchases of financial assets by such special purpose entity from Borrower
Parent or Borrower Parent’s Affiliates.
“Replacement Borrower Parent” means any Person that obtains all of the Equity
Interests in the Borrower pursuant to a Permitted Reorganization.
“Replacement Sale Agreement” means a sale and participation agreement in
substantially the form of the Sale Agreement and entered into between a
Replacement Borrower Parent as assignor and Borrower as assignee.
“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice.
“Required Approvals” has the meaning specified in Section 10.01.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

19    

--------------------------------------------------------------------------------




“Required Ratings” has the meaning specified in Annex C.
“Responsible Officer” means with respect to the Company, any director,
designated manager, authorized signatory, officer or any other Person who is
authorized to act for the Company, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of the Company and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the Company or the Investment
Adviser so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Company shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Company and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Company.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Company’s stockholders, partners or members (or the equivalent
Person thereof).
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Committed Loans.
“S&P” has the meaning specified in Annex C.
“S&P Rating” has the meaning specified in Annex C.
“Sale Agreement” means the Sale and Participation Agreement dated as of Closing
Date, among Borrower and Borrower Parent.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority in any jurisdiction in which the Borrower or any of
its Affiliates (other than an Excluded Affiliate) operates or is organized or
located (it being understood and agreed that any sanctions enforced by such
other jurisdictions against the United States shall be excluded from the
definition hereof).
“Same Day Funds” means immediately available funds in Dollars.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Closing Date” has the meaning specified in the preamble hereto
“Second Fee Letter” means the letter agreement, dated as of the Second Closing
Date, between the Company and the Administrative Agent.

20    

--------------------------------------------------------------------------------




“Second Lien Bank Loan” has the meaning specified in Annex C.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Security Agreement” means the Security Agreement between the Administrative
Agent and the Company, dated as of the Closing Date (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time).
“Senior Secured Bond” has the meaning specified in Annex C.
“Senior Subordinated Bond” has the meaning specified in Annex C.
“Senior Unsecured Bond” has the meaning specified in Annex C.
“Single Bid Asset” has the meaning specified in Annex C.
“Special Purpose Entity Requirements” means the obligations of the Company to
comply with the provisions set forth in Annex D.
“Special Situation Asset” has the meaning specified in Annex C.
“Stale Participation” has the meaning specified in Annex C.
“Structured Finance Security” has the meaning specified in Annex C.
“Subordinated Bond” has the meaning specified in Annex C.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement relating to a
similar transaction (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such

21    

--------------------------------------------------------------------------------




Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Unused Amount” means on any date the excess of the Aggregate Commitments over
the Outstanding Amount.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Zero Coupon Swap Rate” means, for any maturity, the value for such maturity of
“USD-ISDA-Swap Rate” as defined in the 2006 ISDA Definitions as published by the
International Swaps and Derivatives Association, Inc., or any successor
publication (or if no value of “USD-ISDA-Swap Rate” is available for the
relevant maturity, the value determined by linear interpolation between the
closest maturities for which a value is available), as determined by the
Administrative Agent in a commercially reasonable manner.
1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the

22    

--------------------------------------------------------------------------------




corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements supplements or modifications set forth herein or in any
other Loan Document), (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.
1.04    Rounding.
Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05    [Reserved].

23    

--------------------------------------------------------------------------------




1.06    [Reserved].
1.07    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.08    Business Day Convention.
Unless otherwise specified, in the event any time period or any date provided in
this Agreement ends or falls on a day other than a Business Day, then such time
period shall be deemed to end and such date shall be deemed to fall on the next
succeeding Business Day, and performance herein may be made on such Business
Day, with the same force and effect as if made on such other day.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans.
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrower in
Dollars from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.03, and reborrow under this
Section 2.01. Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent and
Collateral Administrator, which may be given in writing, including via email.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (a) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of any Eurocurrency Rate Loans and (b) on the
date of the requested Borrowing of, conversion to or continuation of any Base
Rate Loan or of any conversion of Eurocurrency Rate Loans to Base Rate Loans.
Each written notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $250,000 (or $500,000,
if there is more than one Lender at such time) or

24    

--------------------------------------------------------------------------------




a whole multiple of $50,000 (or $100,000, if there is more than one Lender at
such time) in excess thereof, or in the amount of the unused portion of the
Commitments. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $250,000 (or $500,000, if there is more than one Lender at
such time) or a whole multiple of $50,000 (or $100,000, if there is more than
one Lender at such time) in excess thereof or in the amount of the unused
portion of the Commitments. Each Committed Loan Notice shall specify (i) whether
the Company is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans or Base
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or continued or to which
existing Committed Loans are to be converted and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Company fails to specify a
Type of Committed Loan in a Committed Loan Notice or if the Company fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Eurocurrency Rate
Loans with an Interest Period of one month. If the Company requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Eurocurrency Rate
Loans as described in the preceding subsection. In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in Same Day Funds at the Administrative Agent’s Office
for the applicable currency not later than 1:00 p.m., on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of a Default, no
Loans may be converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.

25    

--------------------------------------------------------------------------------




(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than fifteen Interest Periods in
effect with respect to Committed Loans.
2.03    Prepayments.
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans, in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall be irrevocable and specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Subject to Section 2.12, each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.
(b)    If the Administrative Agent notifies the Borrower at any time that a
Borrowing Base Deficiency exists at such time, then the Borrower shall (i) give
notice to the Administrative Agent and Lenders whether it intends to cure any
Borrowing Base Deficiency by 3:00 p.m. on the Business Day following the date on
which the Borrower is notified of such Borrowing Base Deficiency (unless
Borrower has actually cured such Borrowing Base Deficiency by such time) and, if
so, (ii) cure any Borrowing Base Deficiency by 3:00 p.m. on the second Business
Day following the date on which a Borrowing Base Deficiency arose by either (A)
repaying outstanding Loans or transferring additional Eligible Collateral
Assets, Cash or Cash Equivalents to the Collateral Account so that the Borrowing
Base will thereupon equal or exceed the Total Outstandings or (B) delivering to
the Administrative Agent a written report showing a projected cure of any
Borrowing Base Deficiency based on actions described in clause (A), if any, and
pending purchases and sales of Collateral Assets as of the date of such report,
provided that such report shall (1) be satisfactory to the Administrative Agent,
(2) give effect to all projected purchases of Collateral Assets and other
financial assets by the Borrower and account in a manner satisfactory to the
Administrative Agent for any change in the market value of any such Collateral
Assets and (3) give effect to sales of Collateral Assets only if such sales are
(x) committed sales as of the date of such report, (y) sales to Approved Dealers
and (z) reasonably expected by the Administrative Agent to be fully settled
within 30 days of the date of such report. Notwithstanding Section 7.07, the
Borrower Parent may at its option, but shall not in any way be obligated to,
contribute Eligible Collateral Assets, Cash or Cash Equivalents at any time to
the Borrower to cure a Borrowing Base Deficiency or for any other reason.

26    

--------------------------------------------------------------------------------




(c)    Any prepayment of any Loan shall be accompanied by all accrued and unpaid
interest, amounts owing under Section 2.06 in respect of the amount prepaid and
in the case of any Eurocurrency Rate Loan any additional amounts required
pursuant to Section 3.05.
2.04    Termination or Reduction of Commitments.
The Company may, at its discretion, upon written notice to the Administrative
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of at least $1,000,000 or, if less,
the entire Aggregate Commitments and (iii) the Company shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments. The Borrower will be required to pay the Makewhole Fee,
applicable amounts under Sections 3.01 and 3.05 and other amounts applicable for
the terminated portion of the Facility; provided that a Makewhole Fee will not
be payable in the event that (i) Borrower exercises the right to terminate or
reduce the Facility described in this Section 2.04 following the assertion of
claims for additional amounts under Sections 3.01 and 3.04 that exceed an amount
equal to 0.10% per annum times the Aggregate Commitments or (ii) Borrower
exercises the right to terminate the Facility (in whole) described in this
Section 2.04 if (A) not less than 20 Business Days prior to such exercise,
Borrower requested in writing the consent of the Administrative Agent and the
Required Lenders to (x) a proposed Permitted Reorganization or (y) the
Investment Adviser ceasing to be an Affiliate of Borrower Parent, (B) at least
10 Business Days have passed since such request and (C) Borrower has not
received such consents. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.
2.05    Repayment of Loans.
The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans made to the Borrower outstanding on such
date and shall repay Loans as provided in Section 2.10(b).
2.06    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the Outstanding Amount thereof from the applicable borrowing date at
a rate per annum equal to the Base Rate plus the Applicable Rate minus 1.00%.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise,

27    

--------------------------------------------------------------------------------




such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws and
shall continue to bear interest at such rate until but excluding the date on
which such Event of Default is cured or waived.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.07    Fees.
(a)    Commitment Fee. Subject to Section 2.12(a)(iii), the Borrower shall pay
to the Administrative Agent for the account of each Lender in accordance with
its Applicable Percentage, a commitment fee in Dollars equal to the Commitment
Fee Amount. The commitment fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly.
(b)    Makewhole Fee. Subject to Section 2.12(a)(iii), if the Aggregate
Commitments are terminated in whole or in part pursuant to Section 2.04 prior to
December 27, 2015, then Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage a fee (the
“Makewhole Fee”) equal to the sum of the present values of all future spread
amounts that would have been payable in respect of the Aggregate Commitments (or
terminated portion thereof) during the period from the termination date through
December 27, 2015 assuming that the Outstanding Amount is equal to the Aggregate
Commitments (or terminated portion thereof) and the Applicable Rate is equal to
0.75% (discounting each such spread amount to its present value based on the
Zero Coupon Swap Rate as of the date of determination for a

28    

--------------------------------------------------------------------------------




maturity equal to the period of time from the date of determination to the date
on which such spread amount would have been paid).
(c)    Other Fees. (i) The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in each Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(ii)    The Company shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.08    Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
2.09    Evidence of Debt.
The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business in accordance with its usual practice. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender to the Borrower made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to the
Borrower in addition to such accounts or records. Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

29    

--------------------------------------------------------------------------------




2.10    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. All payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein. The
Administrative Agent may require that any payments due under this Agreement be
made in the United States. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m shall in each case be deemed received on the next following Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be;
provided that this sentence shall not apply to payments made on the Maturity
Date without giving effect to the proviso in the definition of such term.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Committed
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

30    

--------------------------------------------------------------------------------




(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.11    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

31    

--------------------------------------------------------------------------------




(iii)    if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
(iv)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans to any assignee or participant, other than an
assignment to the Company (as to which the provisions of this Section shall
apply).
The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Company in the amount
of such participation.
2.12    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Company may request (so long as no Default
exists and is continuing), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists or is continuing, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by

32    

--------------------------------------------------------------------------------




the Company against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is a payment of the principal amount of any Loans
in respect of which such Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.07(a) or 2.07(b) for any period during which that Lender
is a Defaulting Lender and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender.
(b)    Defaulting Lender Cure. If the Company and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(f)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(v)    Any and all payments by or on account of any obligation of the Company
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the applicable withholding agent)
require the deduction or withholding of any Tax from any such payment by the
Administrative Agent or the Company, then the Administrative Agent or the
Company shall be entitled to make such deduction or withholding, upon the basis
of the information and documentation to be delivered pursuant to subsection
(e) below.

33    

--------------------------------------------------------------------------------




(vi)    If the Company or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding Taxes, from any payment under any Loan Document,
then (A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Company shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(vii)    If the Company or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment under any Loan Document, then (A) the Company or the Administrative
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) the Company or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Company shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(g)    Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(h)    Tax Indemnifications. (iii)  The Company shall, and does hereby,
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

34    

--------------------------------------------------------------------------------




(iv)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Company has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Company to do so), (y) the Administrative Agent and the
Company, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Company, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Company in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(i)    Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by the Company or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.
(j)    Status of Lenders; Tax Documentation. (v) Any Recipient that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or the taxing authorities of a jurisdiction
pursuant to such applicable Law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Recipient, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), Section 3.01(e)(ii)(B), Section
3.01(e)(ii)(D) or Section 3.01(e)(iii), or (B) required by applicable Law other
than the Code or the taxing authorities of a jurisdiction pursuant to such
applicable Law to comply with the requirements for exemption or reduction of
withholding Tax in that jurisdiction) shall not be required if in the
Recipient’s reasonable judgment such completion, execution or submission would
subject such Recipient to any material

35    

--------------------------------------------------------------------------------




unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.
(vi)    Without limiting the generality of the foregoing,
(A)    any Recipient that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Recipient becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent), executed originals of IRS
Form W‑9 certifying that such Recipient is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)        executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower Parent within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may

36    

--------------------------------------------------------------------------------




provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Company and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(vii)    Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, or if a successor version of such form or
certification is published, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(viii)    Borrower shall deliver to the Administrative Agent on or prior to the
Closing Date an executed original of IRS Form W-9. If such form becomes obsolete
or inaccurate in any respect, or if a successor version of such form or
certification is published, Borrower shall update such form or promptly notify
the Administrative Agent in writing of its legal inability to do so.
(k)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole

37    

--------------------------------------------------------------------------------




discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Company an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Company under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Company, upon the request of the
Recipient, agrees to repay the amount paid over to the Company (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient within thirty days of such request in the event the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Company pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Company or any other Person.
(l)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02    Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate, or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable interbank market, then,
on notice thereof by such Lender to the Company through the Administrative
Agent, (i) any obligation of such Lender to make or continue Eurocurrency Rate
Loans or to convert Base Rate Loans to Eurocurrency Rate Loans, shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
request a conversion of all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component

38    

--------------------------------------------------------------------------------




of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or as soon as possible (notwithstanding Section 2.02(c), if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted and any amounts
due pursuant to Section 3.05.
3.03    Inability to Determine Rates.
If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, (a) (i) the Administrative Agent determines that (i)
deposits are not being offered to banks in the applicable offshore interbank
market for Dollars for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or in connection with an existing or
proposed Base Rate Loan, (in each case with respect to clause (a) above,
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders 
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in Dollars shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in Dollars (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted

39    

--------------------------------------------------------------------------------




that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Company will pay to
such Lender, such additional amount or amounts as will compensate such Lender,
for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Company will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as

40    

--------------------------------------------------------------------------------




specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error. The Company shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Company shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender which notice will include the
amount of such interest or costs, the methodology for the calculation and the
calculation thereof. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.
3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:
(d)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(e)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the

41    

--------------------------------------------------------------------------------




date or in the amount notified by the Company or the Borrower unless such notice
is rescinded in accordance with the terms hereof; or
(f)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
including, in each case, any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained (excluding lost
profits). The Company shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the Borrower) to
the Lenders under this Section 3.05, each Lender shall be deemed to have funded
each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by
a matching deposit or other borrowing in the offshore interbank market for
Dollars for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(d)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Company such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 10.13.
3.07    Survival.
All obligations of the Company under this Article III shall survive termination
of the Aggregate Commitments, repayment of all other Obligations hereunder, and
resignation of the Administrative Agent.

42    

--------------------------------------------------------------------------------






CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension.
The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
(d)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Company, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a reasonably recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, the Security Agreement, the
Collateral Administration Agreement, the Sale Agreement and the Investment
Advisory Agreement, sufficient in number for distribution to the Administrative
Agent, each Lender and the Company;
(ii)    Notes executed by the Borrower in favor of each Lender requesting Notes;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of a Responsible Officer of the Company
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
the Company is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized, and that the
Borrower is validly existing, in good standing and qualified to engage in
business in Delaware;
(v)    a favorable opinion of counsel to the Company, addressed to the
Administrative Agent and each Lender, as to the matters concerning the Company,
the Investment Adviser and the Loan Documents as the Required Lenders may
reasonably request;
(vi)    a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since June 4,
2014 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect (other than a Collateral Value
Condition);
(vii)    a copy of the notice delivered pursuant to the JPM Facility Documents
designating Company as a “Financing Subsidiary” under and as defined in the JPM
Facility Documents; and

43    

--------------------------------------------------------------------------------




(viii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders reasonably may require.
(e)    The Administrative Agent shall have confirmed that the Net Asset Value of
Borrower is at least equal to $50,000,000.
(f)    Any fees required to be paid on or before the Closing Date that have been
invoiced shall have been paid.
(g)    Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent); provided, however, that such fees, charges and disbursements shall only
be due and payable to the extent provided pursuant to Section 10.04.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions.
The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:
(a)    The representations and warranties of (i) the Borrower contained in
Article V and (ii) the Company contained in each other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, (I) to the extent already qualified with respect to
“material” matters or “Material Adverse Effect”, shall be true and correct on
and as of the date of such Credit Extension and (II) to the extent not already
qualified with respect to “material” matters or “Material Adverse Effect”, shall
be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct (in all material respects, as applicable) as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

44    

--------------------------------------------------------------------------------




(c)    The Administrative Agent and Collateral Administrator shall have received
a Request for Credit Extension in accordance with the requirements hereof.
(d)    The Administrative Agent and Collateral Administrator shall have received
a Borrower Certification in accordance with the requirements hereof.
(e)    No Borrowing Base Deficiency shall exist on the date of such Advance or
would arise after giving effect to the relevant Advance.
(f)    After giving effect to the proposed Credit Extension, the Total
Outstandings would not exceed the Aggregate Commitments.
(g)    In the case of the first Credit Extension following the Second Closing
Date:
(i)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Company, each
dated the Second Closing Date (or, in the case of certificates of governmental
officials, a reasonably recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(A)    executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;
(B)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of a Responsible Officer of the Company as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which the
Company is a party;
(C)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized, and that the
Company is validly existing, in good standing and qualified to engage in
business in Delaware;
(D)    a favorable opinion of counsel to the Company, addressed to the
Administrative Agent and each Lender, as to the matters concerning the Company
and the Loan Documents as the Required Lenders may reasonably request;
(E)    a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since December
31, 2014 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect (other than a
Collateral Value Condition);

45    

--------------------------------------------------------------------------------




(F)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.
(ii)    The Administrative Agent shall have confirmed that the Net Asset Value
of Borrower is at least equal to $175,000,000.
(iii)    Any fees required to be paid on or before the Second Closing Date that
have been invoiced shall have been paid.
(iv)    Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent); provided, however, that such fees, charges and disbursements shall only
be due and payable to the extent provided pursuant to Section 10.04.
Each Request for Credit Extension submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power.
The Company (a) is duly organized, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business in which it is currently engaged and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention.
The execution, delivery and performance by the Company of each Loan Document to
which the Company is party, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) violate the terms of
any of the Company’s Organization Documents; (b) result in any material breach
or contravention of, or the creation of any Lien (other than a Permitted Lien)
under, or require any payment to be made under (i) any Contractual Obligation

46    

--------------------------------------------------------------------------------




to which the Company is a party or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which the Company or its
property is subject; or (c) violate any Law in any material respect. The Company
is a “Financing Subsidiary” under and as defined in the JPM Facility Documents.
5.03    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Company of this Agreement or any other Loan Document
except (a) for recordings and filings in connection with the Liens granted to
the Administrative Agent under the Security Agreement, (b) those obtained or
made on or prior to the Second Closing Date and (c) those which, if not obtained
or made, would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
5.04    Binding Effect.
This Agreement has been, and each other Loan Document to which the Company is a
party, when delivered hereunder, will have been, duly executed and delivered by
the Company. This Agreement constitutes, and each other Loan Document to which
the Company is a party when so delivered, and when executed and delivered by the
other parties thereto, will constitute, a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws or other Laws
affecting creditors’ rights generally and by general principles of equity,
regardless of whether considered in a proceeding in equity or at Law.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (beginning with the fiscal year ended
December 31, 2013) (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of Borrower Parent as of the date thereof and its results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Borrower Parent as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
(b)    The unaudited consolidated balance sheet of Borrower Parent dated as of
the most recently completed fiscal quarter of Borrower Parent, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of Borrower Parent as of the date thereof and
its results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments; it being understood that no such representation is made in
relation to any consolidated statements of income or operations, shareholders’
equity and cash flows

47    

--------------------------------------------------------------------------------




for the fiscal quarter ended September 30, 2013 because no such consolidated
statements of income or operations, shareholders’ equity and cash flows have
been prepared for such fiscal quarter.
(c)    Since the date of the Audited Financial Statements, or if prior to the
furnishing of the first Audited Financial Statements pursuant to Section
6.01(a), since September 30, 2013, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect (not including any Collateral Value
Condition).
5.06    Litigation.
As of the Closing Date and the Second Closing Date, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Company,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or against any of its
properties or revenues. As of any date after the Closing Date, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Company, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against the Company or against any of its
properties or revenues that either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.
5.07    No Default.
The Company has no Contractual Obligations other than (A) pursuant to (i) the
Loan Documents, (ii) the Investment Advisory Agreement, (iii) the Sale Agreement
and any Replacement Sale Agreement and (iv) the purchase or sale of Collateral
Assets as permitted under the Loan Documents, or, in each case, Contractual
Obligations that are incidental thereto, and (B) as indicated in Schedule 5.07
(as such Schedule may be updated from time to time by written agreement of the
Company and the Administrative Agent). The Company is not in default in any
material respect under or with respect to any Contractual Obligation. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
5.08    Liens.
The property of the Company is subject to no Liens other than Permitted Liens.
5.09    Taxes.
(c)    The Company and the Borrower Parent have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid or
caused to be paid all Federal, state and other material taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable by them, except those which are being
contested in good faith by appropriate proceedings diligently conducted or where
such filings or payments are not material. There is no material tax assessment
proposed in writing against the Company or the Borrower Parent. Neither the
Company nor the Borrower Parent is party to any tax sharing agreement.

48    

--------------------------------------------------------------------------------




(d)    For U.S. federal income tax purposes (i) Borrower is a disregarded entity
and Borrower Parent is its sole owner, and (ii) Borrower Parent is a U.S.
Person.
5.10    ERISA Matters.
(i) Neither the Company nor any ERISA Affiliate of the Company has incurred or
could be subjected to any liability under Title IV of ERISA or Section 4975 of
the Code (other than for premiums due) or maintains or contributes to, or is or
has been required to maintain or contribute to, any Plan, except as could not
reasonably be expected to have a Material Adverse Effect, and (ii) the Company
does not, nor is deemed to, hold Plan Assets.
5.11    Equity Interests.
All Equity Interests of the Company are duly and validly issued. There are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any such Equity
Interests. All Equity Interests of the Company are owned by Borrower Parent.
5.12    Margin Regulations; Investment Company Act.
(a)    No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Company or any Person Controlling the Company is or is
required to be registered as an “investment company” under the Investment
Company Act.
5.13    Disclosure.
The Company has made available to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and has disclosed all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect (other than a Collateral Value Condition). No report, financial
statement, certificate or other information furnished (whether orally or in
writing) by or on behalf of the Company or the Borrower Parent to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, (i) with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation, and (ii) with
respect to information furnished by the Company which was provided to the
Company from an obligor or another third party with respect to a Collateral
Asset, such information need only be true, correct and complete to the knowledge
of the Company.

49    

--------------------------------------------------------------------------------




5.14    Compliance with Laws.
The Company is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted.
5.15    Taxpayer Identification Number; Other Identifying Information.
The true and correct U.S. taxpayer identification number of the Borrower (if
any) and that of the Borrower Parent are set forth on Schedule 5.15. The
Borrower’s exact legal name at the date of this Agreement and any prior legal
names, and the Borrower’s, jurisdiction of organization, organizational
identification number, registered office, and the place of business of
Investment Adviser, or if Investment Adviser has more than one place of
business, Investment Adviser’s chief executive office, in each case at the date
of this Agreement and for the four months immediately preceding the date of this
Agreement are, in each case, as set forth in are set forth on Schedule 5.15.
5.16    OFAC.
Neither the Borrower or, to the knowledge of the Borrower, any director,
officer, employee, agent, or Affiliate (other than an Excluded Affiliate)
thereof is an individual or entity currently the subject of any Sanctions, nor
is the Borrower located, organized or resident in a Designated Jurisdiction.

ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied the Company shall:
6.01    Financial Statements.
Deliver (including by causing the Borrower Parent to deliver) to the
Administrative Agent for further distribution to each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:
(f)    as soon as available, but in any event within 90 days after the end of
each fiscal year of Borrower Parent (beginning with the fiscal year ended
December 31, 2013), a consolidated balance sheet of Borrower Parent as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in net assets, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like

50    

--------------------------------------------------------------------------------




qualification or exception or any qualification or exception as to the scope of
such audit, and such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower Parent to the effect that such statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements of the Borrower Parent;
(g)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Borrower Parent
(commencing with the first full fiscal quarter ended after the Closing Date), a
consolidated balance sheet of Borrower Parent as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of Borrower Parent’s fiscal year then ended,
and the related consolidated statements of changes in net assets, and cash flows
for the portion of the Borrower Parent’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes, certified by the chief executive officer, chief financial
officer, treasurer or controller of Borrower Parent as fairly presenting the
financial condition, results of operations, net assets and cash flows of
Borrower Parent in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;
(h)    as soon as available and in any event not later than the last Business
Day of the calendar month following each monthly accounting period (ending on
the last day of each calendar month) of the Borrower, the Net Asset Value and,
upon the request of the Administrative Agent, supporting calculations thereof,
in each case, of the Borrower, as at the last day of such accounting period;
(d)    promptly following any request therefor, (I) such other information
regarding the operations, business affairs and financial condition of the
Borrower or compliance with the terms of this Agreement and the other Loan
Documents or (II) to the extent reasonably related to the operations, business
affairs or financial condition of the Borrower or the compliance with the terms
of this Agreement and the other Loan Documents and to the extent permitted under
applicable Law, such other information regarding the Borrower Parent, Investment
Adviser or Investment Adviser Parent, in each case as the Administrative Agent
or any Lender may reasonably request.
6.02    Certificates; Other Information.
Deliver, or cause the Borrower Parent to deliver, to the Administrative Agent
for further distribution to each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
(g)    promptly upon receipt thereof, copies of all significant reports
(excluding routine, periodic reports) submitted by the Borrower Parent’s
independent public accountants in connection with each annual, interim or
special audit or review of any type of the financial statements or related
internal control systems of the Borrower Parent delivered by such accountants to
the management or board of directors of the Borrower Parent;

51    

--------------------------------------------------------------------------------




(h)    concurrently with the delivery of any of the financial statements or
monthly report referred to in Section 6.01, a duly completed Compliance
Certificate signed by the president or a vice president of Borrower Parent or
Borrower, as applicable (which delivery may, unless the Administrative Agent, or
a Lender requests executed originals, be by electronic communication including
fax or email and shall be deemed to be an original authentic counterpart thereof
for all purposes);
(i)    concurrently with any delivery of the financial statements referred to in
Section 6.01, a duly completed Compliance Certificate signed by the president or
vice president of Borrower Parent or Borrower, as applicable (which delivery
may, unless the Administrative Agent, or a Lender requests executed originals,
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes) (i) certifying as to
whether the Borrower has knowledge that a Default has occurred and, if a Default
has occurred, specifying the details thereof and any actions taken or proposed
to be taken with respect there to, (ii) stating whether any change in GAAP as
applied by (or in the application of GAAP by) the Borrower or Borrower Parent
has occurred since the date of the last audited financial statements referred to
in Section 6.01(a) and if, any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;
(j)    promptly, and in any event within five Business Days after receipt
thereof by Borrower, Borrower Parent, Investment Adviser or Investment Adviser
Parent, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any such entity that is
materially likely to proceed; provided that such investigation, possible
investigation or other inquiry could reasonably be expected to have a material
adverse impact on Investment Adviser or on the ability of Investment Adviser to
perform its obligations under the Investment Advisory Agreement;
(k)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.
Documents required to be delivered pursuant to Sections 6.01(a), 6.01(b) and
6.02  may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which (i) Borrower Parent posts such
documents, or provides a link thereto on the website listed on Schedule 10.02,
(ii)  such documents are posted on Borrower Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent), including via EDGAR, or (iii)  the Company provides to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents; provided that: the Company shall use commercially
reasonable efforts to notify the Administrative Agent (by facsimile or
electronic mail) of the posting pursuant to clause (i) and (ii) above of any
such documents, and the Administrative Agent hereby agrees that it shall use
commercially reasonable efforts to post such documents received pursuant to
clause (iii) above on the Company’s behalf to a commercial, third-party or other
website sponsored by the Administrative Agent and notify the Lenders of such
posting. The Administrative Agent

52    

--------------------------------------------------------------------------------




shall have no obligation to request the delivery or to maintain any copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Company with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower or
Borrower Parent hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on DebtDomain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized the Administrative Agent,
the Arranger and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”
6.03    Notices.
Promptly notify, or cause the Borrower Parent to promptly notify, the
Administrative Agent:
(e)    upon a Responsible Officer of the Company obtaining knowledge of the
occurrence of any Default;
(f)    of the occurrence of any of the following matters that has resulted or
could reasonably be expected to result in a Material Adverse Effect (other than
a Collateral Value Condition): (i) any material breach or non-performance of, or
any default under, a Contractual Obligation of the Company or Borrower Parent;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or Borrower Parent and any Governmental Authority; (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or Borrower Parent; or (iv) any other matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect
(other than a Collateral Value Condition); and
(g)    of any material change in accounting policies or financial reporting
practices by the Company or Borrower Parent.

53    

--------------------------------------------------------------------------------




Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04    Payment of Obligations.
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all material Tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company; (b) all material lawful claims which, if unpaid, would by law
become a Lien upon its property, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Company; and (c) all material
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
6.05    Preservation of Existence, Etc.
(a)    To the maximum extent permitted pursuant to applicable Laws, preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05 and (b) take all reasonable action
to maintain all rights, privileges, permits, licenses and franchises necessary
or desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
6.06    [RESERVED].
6.07    Further Assurances.
At any time or from time to time upon the reasonable request of the
Administrative Agent, Borrower shall execute and deliver such further documents
and do such other acts and things as the Administrative Agent may reasonably
request in order to effect fully the purposes of this Agreement or the other
Loan Documents and to provide for payment of the Loans made hereunder, with
interest thereon, in accordance with the terms of this Agreement.
6.08    Compliance with Laws.
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted.
6.09    Books and Records.

54    

--------------------------------------------------------------------------------




(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Company; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Company.
6.10    Inspection Rights.
Permit representatives and independent contractors of each Lender (at the sole
cost and expense of such Lender) and the Administrative Agent to visit and
inspect any of its properties (or to the extent reasonably necessary or
appropriate to examine records relating to the Collateral, the Loan Documents or
the Investment Advisory Agreement, the properties of Investment Adviser,
Borrower Parent or Investment Adviser Parent), to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts relating to the Collateral, or
to the operations of the Borrower under or compliance by the Borrower with the
terms of the Loan Documents or the Investment Advisory Agreement, with its
directors, officers and independent public accountants or Investment Adviser, at
such reasonable times during normal business hours, upon reasonable advance
notice to the Company and at the expense of the Company; provided, however, that
(x) when an Event of Default exists the Administrative Agent (or any Lender (or
any of their respective representatives or independent contractors)) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice and (y) for so long as no Event of
Default has occurred and is continuing, the Company shall be obligated in any
fiscal year to reimburse the Administrative Agent only for the expense of the
first such audit and/or appraisal pursuant to this Section 6.10 in such fiscal
year.
6.11    Use of Proceeds.
Use the proceeds of the Credit Extensions solely for Permitted Uses.
6.12    Approvals and Authorizations.
Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which the Company is organized and existing, and all approvals
and consents of each other Person in such jurisdiction, in each case that are
required in connection with the Loan Documents, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.
6.13    Special Purpose Entity Requirements.
Conduct at all times its business and operations in accordance with the Special
Purpose Entity Requirements and the provisions of Section 1.07 of the Limited
Liability Company Agreement, maintain at all times 100% ownership of all Equity
Interests of the Company by Borrower Parent.
6.14    Security Interest.

55    

--------------------------------------------------------------------------------




Maintain a perfected security interest in the Collateral for the benefit of the
Lenders, their successors, transferees and assigns so long as this Agreement is
in effect.
6.15    ERISA Matters.
Do, or cause to be done, all things necessary to ensure that it will not be
deemed to hold Plan Assets at any time.

ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall not,
directly or indirectly:
7.01    Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than
Permitted Liens.
7.02    Investments.
Own any Structured Finance Obligation.
7.03    Indebtedness; Bank Accounts.
Create, incur, assume or suffer to exist any Indebtedness, except Indebtedness
under the Loan Documents, or open or establish any bank accounts except as
contemplated by the Collateral Administration Agreement.
7.04    Fundamental Changes.
Merge, dissolve, liquidate, wind-up, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; without at least 30 days’ prior written notice to the
Administrative Agent, change (or allow Investment Adviser to change) any of the
information in Schedule 5.15; or amend, alter, change or supplement its
Organization Documents unless the Administrative Agent has consented thereto in
writing.
7.05    Sale of Collateral Assets.
Sell, assign, transfer, convey or otherwise dispose of any Collateral Asset
unless, after giving effect to any such sale, assignment transfer, conveyance or
disposition and any simultaneous prepayment of any Loan in accordance with
Section 2.03, (i) based on the most recent Borrowing Base determination received
from the Administrative Agent, no Borrowing Base Deficiency will exist and (ii)
no Default would occur or be continuing after giving effect thereto; provided
that, for

56    

--------------------------------------------------------------------------------




the avoidance of doubt, the Borrower shall at all times be permitted to sell any
Collateral Asset to an Approved Dealer in order to cure any Borrowing Base
Deficiency so long as no Default would otherwise occur or be continuing after
giving effect thereto.
7.06    Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, or issue or sell any Equity
Interests, except that, so long as no Default shall have occurred and be
continuing or would result therefrom, the Company may make distributions to
Borrower Parent.
7.07    Transactions with Affiliates.
Enter into any transaction of any kind with any Affiliate of the Company,
whether or not in the ordinary course of business, other than on fair and
reasonable terms no less favorable to the Company as would be obtainable by the
Company at the time in a comparable arm’s length transaction with a Person other
than an Affiliate; and without limitation of the foregoing, the Company shall
not purchase any Collateral Assets from Borrower Parent or from any other
Relevant Affiliates other than in accordance with the terms and conditions of
the Sale Agreement or a Replacement Sale Agreement.
7.08    Burdensome Agreements.
Enter into any Contractual Obligation (other than this Agreement, any other Loan
Document, the Sale Agreement, the Investment Advisory Agreement or as required
in connection with a Permitted Reorganization) that (a) limits the ability of
the Company to create, incur, assume or suffer to exist Liens on property of the
Company or (b) requires the grant of a Lien to secure an obligation of the
Company if a Lien is granted to secure another obligation of the Company.
7.09    Use of Proceeds.
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
7.10    Sanctions.
Directly or indirectly, use the proceeds of any Credit Extension, or lend or
contribute such proceeds to any individual or entity, to fund any activities of
or business with any individual, or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity participating
in the transaction (whether as Lender, Arranger, Administrative Agent or
otherwise) of Sanctions.
7.11    Special Purpose Entity Requirements.

57    

--------------------------------------------------------------------------------




(a) Conduct at any time its business or operations in contravention of the
Special Purpose Entity Requirements, or
(b) Be party to any agreement under which it has any material obligation or
liability (direct or contingent) without including customary “non-petition”
provisions substantially similar to Section 10.20(b), other than with the
consent of the Administrative Agent (not to be unreasonably withheld or
delayed), provided however that such requirement shall not apply to agreements
effecting the purchase and sale of any Collateral Asset which contain customary
(as determined by the Investment Adviser) purchase or sale terms or which are
documented using customary (as determined by the Investment Adviser) loan
trading documentation, or to any credit agreements or related loan or bond
documents to which the Company becomes party solely as a result of owning a
Collateral Asset.
7.12    Investment Advisory Agreement and Sale Agreement Amendment.
Amend the Investment Advisory Agreement, the Sale Agreement or any Replacement
Sale Agreement, other than an amendment that either (A) solely cures any
ambiguity or manifest error in either agreement or (B) is an amendment to which
the Administrative Agent has consented in writing (such consent not to be
unreasonably withheld or delayed). The Borrower shall give reasonable prior
notice to the Administrative Agent of any amendment to the Investment Advisory
Agreement, the Sale Agreement or any Replacement Sale Agreement. For the
avoidance of doubt, any ordinary course renewal of the Investment Advisory
Agreement shall not require the consent of the Administrative Agent.
7.13    ERISA.
(a)    Maintain or contribute to, or agree to maintain or contribute to, or
permit any ERISA Affiliate of the Company to maintain or contribute to or agree
to maintain or contribute to, any Plan, except as could not reasonably be
expected to have a Material Adverse Effect.
(b)    Hold Plan Assets.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default.
Any of the following shall constitute an Event of Default:
(h)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, (A) any amount of principal of any Loan, or (B) on the Maturity
Date any interest on any Loan or any fee due hereunder, (ii) other than with
respect to the Maturity Date, within two Business Days after the same becomes
due, any interest on any Loan, or any fee due hereunder, or (iii) within five
days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

58    

--------------------------------------------------------------------------------




(i)    Borrowing Base Deficiency.    A Borrowing Base Deficiency exists and the
Borrower fails to give written notice of its intent to cure or fails to actually
cure the Borrowing Base Deficiency in accordance with Section 2.03(b); or
(j)    Specified Covenants. The Company fails to perform or observe in any
material respect any covenant in Sections 6.11, 6.13, 6.15, 7.01, 7.03, 7.04,
7.07, 7.09, 7.11 or 7.13; or
(k)    Insolvency Proceedings, Etc. The Company institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of the Company or its Affiliates and the appointment continues undischarged or
unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to the Company or to all or any material part of its property is
instituted without the consent of the Company or its Affiliates and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(l)    Other Defaults. The Company fails to perform or observe in a material
respect any other covenant or agreement (not specified in subsection (a) through
(d) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days following the Company’s receipt
of written notice from the Administrative Agent; or
(m)    Borrower Certification. Any Borrower Certification proves to have been
inaccurate when made; or
(n)    Representations and Warranties. Any representation, warranty,
certification or statement of fact (other than a Borrower Certification) made or
deemed made by or on behalf of the Company herein, in any other Loan Document,
or in any document delivered in connection herewith or therewith (I) to the
extent already qualified with respect to “material” matters or “Material Adverse
Effect”, shall prove to have been incorrect or misleading when made or deemed
made and (II) to the extent not already qualified with respect to “material”
matters or “Material Adverse Effect”, shall prove to have been incorrect or
misleading in a material respect when made or deemed made, and in each case such
representation is, in the reasonable determination of the Administrative Agent,
either (A) not capable of cure or (B) capable of cure but not cured within 30
days following notice; or
(o)    Security Interest Failure. (A) The Administrative Agent fails for any
reason to have a perfected security interest in any Collateral in accordance
with the terms of the Security Agreement (“Affected Collateral”) and either (i)
such failure is not due to error of the Collateral Administrator or (ii) such
failure is due to error of the Collateral Administrator and such failure
continues for 3 days following notice, and (B) the aggregate Current Market
Value of such Affected Collateral is more than $100,000;
(p)    Credit Triggers. Any Credit Trigger shall occur; or

59    

--------------------------------------------------------------------------------




(q)    Invalidity of Loan Documents. Any material obligation of the Company or
its Affiliates under any Loan Document at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Company or any Affiliate (including any Responsible
Officer thereof) contests in any manner the validity or enforceability of any
material provision of any Loan Document; or the Company denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any material provision of any Loan Document.
8.02    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent shall
at the request of the Required Lenders (or may with the consent of the Required
Lenders) take any or all of the following actions:
(d)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(e)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; or
(f)    deliver a notice of exclusive control in relation to the Collateral
Account and give instructions to the Collateral Administrator in relation
thereto under the provisions of the Security Agreement, and may (in addition to
all other rights and remedies under the Loan Documents and/or of a secured party
under the UCC and other legal or equitable remedies) realize upon the
Collateral, and/or may immediately sell, assign, give option or options to
purchase or otherwise dispose of and deliver the Collateral or any part thereof,
subject to, and in accordance with the terms of the Security Agreement
(including, without limitation, Section 6.5 thereof); and
(g)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.
8.03    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.12, and

60    

--------------------------------------------------------------------------------




subject to any prior claims of the Collateral Administrator under the Security
Agreement, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of external counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of external counsel to the
respective Lenders and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
ARTICLE IX.
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders and the Company shall have no rights as
third party beneficiary of any such provisions, except that that the Company
shall be entitled to rely on and enforce the provisions of Sections 9.06 and
9.10. It is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
9.02    Rights as a Lender.

61    

--------------------------------------------------------------------------------




The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
9.03    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(f)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(g)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or those rights and powers
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(h)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own bad faith, gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Company or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered

62    

--------------------------------------------------------------------------------




hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
9.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that such
sub-agents were not appointed with due care or a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with bad faith, gross negligence or willful misconduct in the selection of
such sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, if no Event of Default exists or is
continuing upon the prior written consent of the Borrower (such consent not to
be unreasonably withheld or delayed), and if an Event of Default exists and is
continuing in consultation with the Company, to appoint a successor, which at
all times shall be a bank with an office in the United States, or an Affiliate
of any such bank with an office in the United

63    

--------------------------------------------------------------------------------




States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) . The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without

64    

--------------------------------------------------------------------------------




reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Book Manager or
Arranger listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
9.09    Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Company, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
9.10    Collateral Matters.

65    

--------------------------------------------------------------------------------




Without limiting the provisions of Section 9.09, the Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or otherwise disposed
of or to be sold or otherwise disposed of as part of or in connection with any
sale or other disposition permitted hereunder or under any other Loan Document,
or (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders; and
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Company in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
ARTICLE X.
MISCELLANEOUS
10.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company therefrom, shall be
effective unless in writing signed by the Required Lenders and the Company and
acknowledged by the Administrative Agent (the “Required Approvals”), and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that in addition to
receiving such Required Approvals no such amendment, waiver or consent shall:
(c)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(d)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(e)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

66    

--------------------------------------------------------------------------------




(f)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;
(g)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or
(h)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communication.
(i)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Company or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as

67    

--------------------------------------------------------------------------------




appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(j)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon sending,
and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.
(k)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet.

68    

--------------------------------------------------------------------------------




(l)    Effectiveness of Facsimile of Electronic Mail Documents. Loan Documents
may be transmitted by facsimile or electronic mail. The effectiveness of any
such documents and signatures shall, subject to applicable Law, have the same
force and effect as manually-signed originals and shall be binding on the
Company, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile or
electronic mail document or signature.
(m)    Change of Address, Etc. The Borrower and the Administrative Agent may
change its address, electronic mail address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, electronic mail address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Company and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.
(n)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Committed Loan Notices) believed in good faith to be
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Company
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice believed in good faith to be given by or
on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein

69    

--------------------------------------------------------------------------------




provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Company shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Company under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.11, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(e)    Costs and Expenses. The Company shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent or any
Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), and (iii) all fees and time charges for
attorneys who may be employees of the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(f)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Company) other than such Indemnitee and its Related Parties arising out of, in

70    

--------------------------------------------------------------------------------




connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing (including without
limitation any such claim, litigation or proceeding arising from any sale or
distribution of securities by the Borrower or Borrower Parent), whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, gross negligence or willful misconduct
of such Indemnitee, (y) result from a claim brought by the Company against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Company has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, or (z) result from a claim, litigation, investigation or
proceeding solely between Indemnitees and not involving the Company. Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim. The Company shall not have any
liability hereunder to any Indemnitee to the extent an Indemnitee effects any
settlement of a matter that is (or could be) subject to indemnification
hereunder without the prior written consent of the Company, such consent not to
be unreasonably withheld.
(g)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought based on
each Lender’s share of the Total Credit Exposure at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent). The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.10(d).
(h)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Person party hereto shall assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any such Person
party hereto or Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby,

71    

--------------------------------------------------------------------------------




any Loan or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(i)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(j)    Sufficiency of Remedies.
Borrower hereby acknowledges that (i) any and all claims, damages and demands
against any Lender or the Administrative Agent arising out of, or in connection
with, the exercise by such Person of any of such Person’s rights or remedies, as
a secured party, under the Facility following an Event of Default can be
sufficiently and adequately remedied by monetary damages, (ii) no irreparable
injury will be caused to the Borrower or the Investment Adviser as a result of,
or in connection with, any such claims, damages or demands, and (iii) no
equitable or injunctive relief shall be sought by the Borrower or the Investment
Adviser as a result of, or in connection with, any such claims, damages or
demands.
(k)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(f) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
10.05    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any Lender, or the Administrative Agent any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
10.06    Successors and Assigns.

72    

--------------------------------------------------------------------------------




(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Company may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate and the Loans at the time owing to it or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

73    

--------------------------------------------------------------------------------




(iii)    Required Consents. No consent shall be required for any syndication
and/or assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed, unless the Borrower establishes that such syndication or assignment
would impose additional costs or obligations on the Borrower or the Investment
Adviser, in which case such consent shall be in the sole discretion of Borrower
unless Borrower is compensated to its satisfaction for any such costs or
obligations) shall be required in the event that Bank of America, in its
capacity as initial Lender, proposes to syndicate or assign all or a portion of
its rights and obligations under this Agreement, or any subsequent Lender
proposes to assign all or a portion of its rights and obligations under this
Agreement, unless an Event of Default has occurred and is continuing at the time
of such syndication or assignment; provided that the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) days after having received
notice thereof; and provided, further, that the Borrower shall use reasonable
efforts to cooperate with the Lenders in connection with obtaining any rating
for the Facility from a rating agency, it being understood and agreed that the
Borrower shall not be responsible for any costs or expenses in connection with
obtaining any such rating.
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates, (B) to any Defaulting Lender or
any of its subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B) or
(C) to a natural Person (any such Person described in clause (A), (B) or (C), a
“Disqualified Lender”). Any purported assignment to any Disqualified Lender will
be of no force and effect.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright

74    

--------------------------------------------------------------------------------




payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Company
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a Disqualified Lender) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under

75    

--------------------------------------------------------------------------------




this Agreement (including all or a portion of its Commitment and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (subject to the
limitations and requirements therein, including the requirements of Section
3.01(e); it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it
were an assignee under paragraph (b) of this Section and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation and
the same greater payment would also have applied to the relevant Lender. Each
Lender that sells a participation agrees, at the Company’s request and expense,
to use reasonable efforts to cooperate with the Company to effectuate the
provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.11 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

76    

--------------------------------------------------------------------------------




(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, each Lender hereunder, and each Participant, must at all times be a
“qualified purchaser” as defined in the Investment Company Act (a “Qualified
Purchaser”). Accordingly:
(i)    each Lender represents to the Borrower, (A) on the date that it becomes a
party to this Agreement (whether by being a signatory hereto or by entering into
an Assignment and Assumption) and (B) on each date on which it makes a Credit
Extension hereunder, that it is a Qualified Purchaser;
(ii)    each Lender agrees that it shall not assign, or grant any participations
in, any of its rights or obligations under this Agreement to any Person unless
such Person is a Qualified Purchaser; and
(iii)    the Borrower agrees that, to the extent it has the right to consent to
any assignment or participation herein, it shall not consent to such assignment
or participation hereunder unless it reasonably believes that the assignee or
participant is a Qualified Purchaser at the time of such assignment or
participation and that such assignment or participation will not cause the
Borrower or the pool of Collateral to be required to register as an investment
company under the Investment Company Act.
10.07    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 10.01 or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to any of the Borrower and their
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating

77    

--------------------------------------------------------------------------------




the Company or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company. “Information” means
all information received from the Company relating to the Company, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Company. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
and any obligors in respect of the Collateral Assets, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Company against any and all of the obligations of
the Company now or hereafter existing under this Agreement or any other Loan
Document to such Lender or its Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Company may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.12 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
10.09    Interest Rate Limitation.

78    

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
10.10    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid.
10.12    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular

79    

--------------------------------------------------------------------------------




jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.
10.13    Replacement of Lenders.
If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Company shall have paid to the Administrative Agent the assignment
fee (if any) to the extent required by the Administrative Agent pursuant to
Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS

80    

--------------------------------------------------------------------------------




TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY

81    

--------------------------------------------------------------------------------




JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Company acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent the
Arranger, and the Lenders are arm’s-length commercial transactions between the
Company and its Affiliates, on the one hand, and the Administrative Agent, the
Arranger and the Lenders, on the other hand, (B)  the Company has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Company is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the Arranger
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Company or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Arranger nor any Lender has any obligation to the Company or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
neither the Administrative Agent, the Arranger nor any Lender has any obligation
to disclose any of such interests to the Company or any of its Affiliates. To
the fullest extent permitted by law, each of the Company hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity

82    

--------------------------------------------------------------------------------




or enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
10.18    USA PATRIOT Act.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
10.19    Compliance with Laws.
Borrower acknowledges that Bank of America’s obligations hereunder shall be
subject to all Laws and, without limitation, the Loan Documents shall not limit
the ability of Bank of America to take any actions that it determines, in the
exercise of its sole discretion, to be necessary or advisable to comply fully
and prudently with any Law, including without limitation any regulatory margin
requirement.
10.20    Non-Recourse Obligations; No Petition.
(a)    Each Lender and the Administrative Agent covenants and agrees that the
obligations of the Borrower under this Agreement are limited recourse
obligations of the Borrower, payable solely from the Collateral in accordance
with the terms of the Loan Documents, and, following realization of the
Collateral, any claims of the Lenders and the Administrative Agent and all
obligations of the Borrower shall be extinguished and shall not thereafter
revive. It is understood that the foregoing provisions of this Section 10.20(a)
shall not (i) prevent recourse to the Collateral for the sums due or to become
due under any security, instrument or agreement which is part of the Collateral,
or (ii) constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by this Agreement until the Collateral has been realized,
whereupon any outstanding indebtedness or obligation shall be extinguished and
shall not thereafter revive. For the avoidance of doubt, this Section 10.20(a)
shall not limit or prejudice the rights of the Lenders in respect of any
obligation of any Affiliate of the Borrower under any Loan Document or
otherwise.
(b)    Each of the parties hereto (other than the Borrower) covenants and agrees
that, prior to the date that is one year and one day (or, if longer, any
applicable preference period and one day) after the payment in full of all
Obligations, no party hereto shall institute against, or join any other Person
in instituting against, the Borrower any bankruptcy, reorganization,
arrangement, insolvency

83    

--------------------------------------------------------------------------------




or liquidation proceedings or other similar proceedings under any federal, state
or foreign bankruptcy or similar law.
The provisions of this Section 10.20 shall survive the termination of this
Agreement.
10.21    Time of the Essence.
Time is of the essence of the Loan Documents.
10.22    Judgment Currency.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).
[Remainder of page intentionally left blank.]



84    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
ACAS Funding I, LLC
By: American Capital Leveraged Finance Management, LLC, its designated manager
By: /s/ Samuel A. Flax    
Name: Samuel A. Flax    
Title: Executive Vice President and Secretary     





S - 1    

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as
Administrative Agent
By: /s/ Allen D. Shifflet    
Name: Allen D. Shifflet    
Title: Managing Director    



S - 2    

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender
By: /s/ Allen D. Shifflet    
Name: Allen D. Shifflet    
Title: Managing Director    







S - 3    

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Total Commitment
Applicable Percentage
Bank of America, N.A.
Prior to the Second Closing Date, $750,000,000, and
on and after the Second Closing Date, $1,250,000,000
100.000000000%
 
 
 
 
 
 
Total
Prior to the Second Closing Date, $750,000,000, and
on and after the Second Closing Date, $1,250,000,000
100.000000000%
 








Schedule 2.01

    Page 1    

--------------------------------------------------------------------------------




SCHEDULE 5.07
CERTAIN CONTRACTUAL OBLIGATIONS

None.





Schedule 5.07

    Page 1    

--------------------------------------------------------------------------------




SCHEDULE 5.15


IDENTIFICATION INFORMATION OF
BORROWER AND BORROWER PARENT




Legal Name:
ACAS Funding I, LLC


Identification Number:
5545720
Jurisdiction of Organization:
Delaware


Registered Office:
Corporate Trust Center
1209 Orange Street
Wilmington, Delaware 19801


Place of Business:
c/o American Capital, Ltd.
2 Bethesda Metro Center, 14th Floor
Bethesda, Maryland 20814


Former Legal Name:
None


Investment Adviser Place of Business/ Chief Executive Office:
American Capital Leveraged Finance Management, LLC
2 Bethesda Metro Center, 14th Floor
Bethesda, Maryland 20814


U.S. Taxpayer Identification Number (Borrower)
Disregarded entity (N/A)


U.S. Taxpayer Identification Number (Borrower Parent)
52-1451377








Schedule 5.15

    Page 1    

--------------------------------------------------------------------------------

SCHEDULE 10.02



ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY:
ACAS Funding I, LLC
2 Bethesda Metro Center, 14th Floor
Bethesda, MD 20814
T: 301-968-9310
F: 301-968-9311
Attn: Secretary












ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
Street Address: 101 S Tryon Street
Mail Code: NC1-002-15-61
Charlotte, NC 28255
Attention: Bank of America Credit Services
Telephone:
Facsimile No:
Electronic Mail:


    









1    

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 27, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among ACAS Funding I, LLC, a limited liability company
organized under Delaware law (the “Company”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.
The Investment Adviser, on behalf of the Company, hereby requests (select one):
r A Borrowing of Committed Loans
r A conversion or continuation of Loans

1.    On      (a Business Day).
2.    In the amount of $    .
3.    Comprised of         .

        [Type of Committed Loan requested]
4.    For Eurocurrency Rate Loans: with an Interest Period of [one week / two
weeks / one month / three months / six months].
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
After giving effect to such Committed Borrowing (which, for the avoidance of
doubt, does not include any conversion or continuation of Loans): (A) (i) no
Borrowing Base Deficiency will exist and (ii) no Default would occur or be
continuing, in each case based on the most recent Borrowing Base determination
received from the Administrative Agent and (B) in the case of any Loan, the
proceeds of such Loan will be used solely for Permitted Uses.
To the knowledge of the undersigned, the representations and warranties of the
Company contained in Article V of the Agreement, and any representations and
warranties of the Company that are contained in any document furnished at any
time under or in connection with the Loan Documents, (I) to the extent already
qualified with respect to “material” matters or “Material Adverse Effect”, are
true and correct on and as of the date hereof and (II) to the extent not already
qualified with respect to “material” matters or “Material Adverse Effect”, are
true and correct on and as of

A-1    
Form of Committed Loan Notice

--------------------------------------------------------------------------------




the date hereof in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct (in all material respects, as applicable) as of
such earlier date, and the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Agreement.
To the knowledge of the undersigned, since the date of the last year-end audited
financial statements required by Section 6.01(a) of the Agreement, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect (other
than a Collateral Value Condition).
[Remainder of page intentionally left blank.]

A-1    
Form of Committed Loan Notice

--------------------------------------------------------------------------------




[BORROWER INVESTMENT ADVISER]
By:     
Name:     
Title:     



A-1    
Form of Committed Loan Notice

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF NOTE
——————————
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of June 27, 2014 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among ACAS Funding I, LLC, the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in the currency in which such Committed Loan is
denominated and in Same Day Funds at the Administrative Agent’s Office for such
currency. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
[Remainder of page intentionally left blank.]

B - 1    
Form of Note

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
ACAS Funding I, LLC
By: American Capital Leveraged Finance Management, LLC, its designated manager
Name:     
Title:    

B - 2    
Form of Note

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




B - 3    
Form of Note

--------------------------------------------------------------------------------




EXHIBIT C-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned
———————————————————— 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



C-1 - 1    
Form of Assignment and Assumption

--------------------------------------------------------------------------------




Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________


______________________________
Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower:    [ ]


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:    Credit Agreement, dated as of [ ], among [ ], the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent




C-1 - 2    
Form of Assignment and Assumption

--------------------------------------------------------------------------------




6.    Assigned Interest:






Assignor[s]5






Assignee[s]6
Aggregate
Amount of
Commitment
for all Lenders7
Amount of
Commitment
Assigned
Percentage
Assigned of
Commitment8
 
 
 
 
 
 
 
$______________
$_________
____________%
 
 
$______________
$_________
____________%
 
 
$______________
$_________
____________%

[7.    Trade Date:    __________________]9 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]10 


[NAME OF ASSIGNOR]


By: _____________________________
Title:


[NAME OF ASSIGNOR]


By: _____________________________
Title:
————————————
5 List each Assignor, as appropriate.
6 List each Assignee and, if available, its market entity identifier, as
appropriate.
7Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.
9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

C-1 - 3    
Form of Assignment and Assumption

--------------------------------------------------------------------------------






ASSIGNEE[S]11 


[NAME OF ASSIGNEE]


By: _____________________________
Title:


[NAME OF ASSIGNEE]


By: _____________________________
Title:




Consented to and Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:




ACAS Funding I, LLC, as Borrower


By: American Capital Leveraged Finance Management, LLC,
its designated manager


By: _________________________________
Title:






















————————————
11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

C-1 - 4    
Form of Assignment and Assumption

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[___________________]
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Company, any of
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest and
(vii) it is not a Disqualified Lender; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the

C-1 - 5    
Form of Assignment and Assumption

--------------------------------------------------------------------------------




obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
THE ASSIGNEE, BY CHECKING THE BOX BELOW, (I) ACKNOWLEDGES THAT IT IS REQUIRED TO
BE A QUALIFIED PURCHASER FOR PURPOSES OF THE INVESTMENT COMPANY ACT AT THE TIME
IT BECOMES A LENDER AND ON EACH DATE ON WHICH A CREDIT EXTENSION IS MADE UNDER
THE CREDIT AGREEMENT AND (II) REPRESENTS AND WARRANTS TO THE ASSIGNOR, THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT THE ASSIGNEE IS A QUALIFIED
PURCHASER:
r    BY CHECKING THIS BOX, THE ASSIGNEE REPRESENTS AND WARRANTS THAT IT IS A
QUALIFIED PURCHASER.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.





C-1 - 6    
Form of Assignment and Assumption

--------------------------------------------------------------------------------




EXHIBIT C-2


FORM OF ADMINISTRATIVE QUESTIONNAIRE






1. Borrower or Deal Name
______________________________________________________________________
E-mail this document with your commitment letter
to:_______________________________________________
E-mail address of
recipient:____________________________________________________________________


2. Legal Name of Lender of Record for Signature Page:
____________________________________________
Markit Entity Identifier (MEI) #
________________________________________________________________
Fund Manager Name (if applicable)
_____________________________________________________________
Legal Address from Tax Document of Lender of Record:
Country
___________________________________________________________________________________
Address
___________________________________________________________________________________
City ________________________________ State/Province________________ Country
__________________
 
 



3. Domestic Funding Address:                4. Eurodollar Funding Address:
Street Address         Street Address                     
Suite/ Mail Code             Suite/ Mail Code                 
City State             City State         
Postal Code Country              Postal Code Country     
5. Credit Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.
Primary Credit Contact:
First
Name    ________________________________________________________________________
Middle
Name    ________________________________________________________________________
Last
Name    ________________________________________________________________________
Title    ________________________________________________________________________
Street
Address    ________________________________________________________________________
Suite/Mail
Code    ________________________________________________________________________
City    ________________________________________________________________________
State    ________________________________________________________________________
Postal
Code    ________________________________________________________________________
Country    ________________________________________________________________________
Office Telephone
#    ________________________________________________________________________
Office Facsimile
#    ________________________________________________________________________
Work E-Mail
Address    ________________________________________________________________________
IntraLinks/SyndTrak
E-Mail
Address    ________________________________________________________________________


Secondary Credit Contact:
First
Name    ________________________________________________________________________

C – 2 - 1    
Form of Administrative Questionnaire

--------------------------------------------------------------------------------




Middle
Name    ________________________________________________________________________
Last
Name    ________________________________________________________________________
Title    ________________________________________________________________________
Street
Address    ________________________________________________________________________
Suite/Mail
Code    ________________________________________________________________________
City    ________________________________________________________________________
State    ________________________________________________________________________
Postal
Code    ________________________________________________________________________
Country    ________________________________________________________________________
Office Telephone
#    ________________________________________________________________________
Office Facsimile
#    ________________________________________________________________________
Work E-Mail
Address    ________________________________________________________________________
IntraLinks/SyndTrak
E-Mail
Address        ________________________________________________________________________

Primary Operations Contact:         Secondary Operations Contact:
First      MI Last First      MI Last ________________
Title           Title          
Street Address ___ Street Address                     
Suite/ Mail Code ___ Suite/ Mail Code                     
City State ___ City State         
Postal Code Country ___ Postal Code Country         
Telephone Facsimile ___ Telephone Facsimile             
E-Mail Address              E-Mail Address                         
IntraLinks/SyndTrak E-Mail IntraLinks/SyndTrak E-Mail
Address                  Address                         
Does Secondary Operations Contact need copy of notices? ___YES ___ NO    
Letter of Credit Contact:         Draft Documentation Contact or Legal Counsel:
First      MI Last First      MI Last _________________
Title           Title          
Street Address Street Address                     
Suite/ Mail Code Suite/ Mail Code                     
City State City State         
Postal Code Country Postal Code Country         
Telephone Facsimile Telephone Facsimile             
E-Mail Address              E-Mail Address                         

--------------------------------------------------------------------------------

PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR THIS TRANSACTION
LISTED BELOW:
___ US DOLLAR ___                 ___     ___
___ US DOLLAR ___                 ___     ___
___ US DOLLAR ___                 ___     ___

C – 2 - 2    
Form of Administrative Questionnaire

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

PLEASE CHECK IF YOU CAN FUND IN THE JURISDICTIONS LISTED BELOW:
___ ___                 ___     ___
___ ___                 ___     ___
___ ___                 ___     ___

--------------------------------------------------------------------------------





6. Lender’s Fed Wire Payment Instructions:
Pay to:        
Bank Name                                 
ABA #                                 
City                      State         
Account #                                 
Account Name                                 
Attention                                 


7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):
Pay to:        
Bank Name                                 
ABA #                                 
City                      State         
Account #                                 
Account Name                                 
Attention                                 
Can the Lender’s Fed Wire Payment Instructions in Section 6 be used? ___YES ___
NO


8. Lender’s Organizational Structure and Tax Status
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:
Lender Taxpayer Identification Number (TIN):    ___ ___ - ___ ___ ___ ___ ___
Tax Withholding Form Delivered to Bank of America (check applicable one):
___ W-9 ___ W-8BEN ___ W-8ECI      W-8EXP           W-8IMY
Tax Contact:
First      MI Last ______________
Title          

C – 2 - 3    
Form of Administrative Questionnaire

--------------------------------------------------------------------------------




Street Address     
Suite/ Mail Code             
City State                 
Postal Code Country ________
Telephone Facsimile                 
E-Mail Address          



C – 2 - 4    
Form of Administrative Questionnaire

--------------------------------------------------------------------------------




NON–U.S. LENDER INSTITUTIONS
1. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
2. Flow-Through Entities
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.
SEE ATTACHMENT A TO THIS FORM OF ADMINISTRATIVE QUESTIONNAIRE FOR ADDITIONAL
GUIDANCE AND INSTRUCTIONS AS TO WHERE TO SUBMIT THIS DOCUMENTATION.
10. Bank of America’s Payment Instructions:
Pay to:    Bank of America, N.A.
ABA # 026009593
New York, NY
Account #     
Attn: Corporate Credit Services
Ref: Name of Facility



C – 2 - 5    
Form of Administrative Questionnaire

--------------------------------------------------------------------------------






ATTACHMENT A    

C – 2 - 6    
Form of Administrative Questionnaire

--------------------------------------------------------------------------------




EXHIBIT D-1
FORM OF COMPLIANCE CERTIFICATE (BORROWER PARENT)


Compliance Certificate Date: ,
Financial Statement Date: ,
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of [ ] (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among [ ] (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.
The undersigned hereby certifies, as an officer and not in his/her individual
capacity, as of the date hereof that he/she is the                             
of American Capital, Ltd. (“Borrower Parent”), and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
in such capacity on the behalf of Borrower Parent, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower Parent has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower Parent ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.
Such financial statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Borrower
Parent prepared in accordance with GAAP as at such date and for such period.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower Parent has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower Parent ended as of the above date. Such financial statements fairly
present in all material respects the financial condition, results of operations
and cash flows of the Borrower Parent and its consolidated subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
[For all reports:]
[2.    The changes in GAAP as applied by (or in the application of GAAP) by the
Borrower Parent or Borrower that have occurred since the date of the last
audited financial statements required by Section 6.01(a) of the Agreement are
listed below. For each change, the effect of such change on the financial
statements described in Paragraph 1 is specified with such change:]

D - 1 - 1    
Form of Compliance Certificate (Borrower Parent)

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Certificate as

of             ,         , in his/her capacity as an officer of Borrower Parent
and not in his/her individual capacity.
AMERICAN CAPITAL, LTD.
By:     
Name:     
Title:     





D - 1 - 2    
Form of Compliance Certificate (Borrower Parent)

--------------------------------------------------------------------------------




EXHIBIT D-2
FORM OF COMPLIANCE CERTIFICATE (BORROWER)


Financial Statement Date: ,
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of [ ] (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among ACAS Funding I, LLC (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent.
The undersigned hereby certifies, as an officer and not in his/her individual
capacity, as of the date hereof that he/she is the                             
of the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent in such capacity on the behalf of
the Borrower, and that:
[Use following paragraph 1 for monthly reports]
[1.]    The Borrower has delivered the Net Asset Value and, if any, the
supporting calculations thereof required by Section 6.01(c) of the Agreement for
the month of the Borrower ended as of the above date. Such Net Asset Value and
supporting calculations thereof are true, accurate and complete in every
material respect.
[Use following paragraphs for annual reports]
[1].    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the Borrower Parent’s
annual financial statements.
[2].    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
obligations under the Loan Documents in all material respects, and
[For all reports, select one:]
[to the knowledge of the undersigned, (i) during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it including without limitation the covenants and conditions
specified in Sections 6.13, 7.07 and 7.11 of the Agreement and (ii) no Default
has occurred and is continuing.]
--or--

D - 2 - 1    
Form of Compliance Certificate (Borrower Parent)

--------------------------------------------------------------------------------




[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]
[For all annual reports or reports the end of each semi-annual fiscal period,
select one:]


[2/3]. [The representations and warranties of the Company contained in Article V
of the Agreement, and any representations and warranties of the Company that are
contained in any document furnished at any time under or in connection with the
Loan Documents, (I) to the extent already qualified with respect to “material”
matters or “Material Adverse Effect”, are true and correct on and as of the date
hereof and (II) to the extent not already qualified with respect to “material”
matters or “Material Adverse Effect”, are true and correct on and as of the date
hereof in all material respects, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct (in all material respects, as applicable) as of such earlier
date, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered]
--or—


[The representations and warranties of the Company contained in Article V of the
Agreement, and any representations and warranties of the Company that are
contained in any document furnished at any time under or in connection with the
Loan Documents are not true and correct in the following respects:]
IN WITNESS WHEREOF, the undersigned has executed this Certificate as

of             ,         , in his/her capacity as an officer of Borrower and not
in his/her individual capacity.
ACAS Funding I, LLC
By: American Capital Leveraged Finance Management, LLC, its designated manager
Name:     
Title:     











D - 2 - 2    
Form of Compliance Certificate (Borrower Parent)

--------------------------------------------------------------------------------




EXHIBIT E-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ACAS Funding I, LLC (the “Borrower”), and each Lender from time to time
party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten-percent shareholder
of the Borrower Parent within the meaning of Section 871(h)(3)(B) of the Code
and (iv) it is not a controlled foreign corporation related to the Borrower
Parent as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. The undersigned shall furnish the Borrower and the
Administrative Agent with any successor version of the IRS Form W-8BEN if and
when such form is published.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



E - 1
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT E-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ACAS Funding I, LLC (the “Borrower”), and each Lender from time to time
party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten-percent shareholder of the Borrower Parent within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower Parent as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. The undersigned shall furnish such
Lender with any successor version of the IRS Form W-8BEN if and when such form
is published.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



E - 2
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT E-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ACAS Funding I, LLC (the “Borrower”), and each Lender from time to time
party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten-percent shareholder of the
Borrower Parent within the meaning of Section 871(h)(3)(B) of the Code and (v)
none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower Parent as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments. The undersigned
shall furnish such Lender with any successor version of the IRS Form W-8IMY and
any accompanying IRS Forms W-8IMY and/or W-8BEN if and when such forms are
published.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]

E - 3
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT E-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ACAS Funding I, LLC (the “Borrower”), and each Lender from time to time
party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten-percent shareholder of the Borrower Parent
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower Parent as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
The undersigned shall furnish the Administrative Agent and the Borrower with any
successor version of the IRS Form W-8IMY and any accompanying IRS Forms W-8IMY
and/or W-8BEN if and when such forms are published.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

DATE: ________ __, 20[ ]

E - 3
Form of U.S. Tax Compliance Certificate